Name: Commission Regulation (EC) No 3559/93 of 22 December 1993 amending Regulation (EEC) No 2877/93 determining the extent to which applications lodged in October 1993 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 93 Official Journal of the European Communities No L 324/41 COMMISSION REGULATION (EC) No 3559/93 of 22 December 1993 amending Regulation (EEC) No 2877/93 determining the extent to which applications lodged in October 1993 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) can be accepted Regulation (EEC) No 2877/93 (J) should be amended in this respect, THE COMMISSION OF THE EUROPEAN COMMUNITIES, I laving regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2697/93 of 30 September 1993 laying down detailed rules for the period 1 July 1993 to 30 June 1994 for the appli ­ cation of the import arrangements for fresh, chilled or frozen beef provided for in the additional Protocols to the Interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic ('), as amended by Regulation (EC) No 3558/93 (2), and in parti ­ cular Article 3 (4) thereof, Whereas the Additional Protocols to the Interim Agree ­ ment between the Community and the former Czech and Slovak Federal Republic provide for the opening of sepa ­ rate quotas for imports of beef for the Czech Republic and the Slovak Republic from 1 January 1994 ; whereas, as a result, the quantities available for each of those two Republics should be determined for the third period, from 1 January to 31 March 1994, and Commission HAS ADOPTED THIS REGULATION : Article 1 The third indent of Article 1 (2) of Regulation (EEC) No 2877/93 is replaced by : 4  1 148,8 tonnes for meat originating in the Czech Republic,  577,3 tonnes for meat originating in the Slovak Republic .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p. 75. (2) See page 38 of this Official Journal. (3) OJ No L 262, 21 . 10. 1993, p. 49.